Hamm, J.
Appeal from a decision of the Unemployment Insurance Appeal Board that the claimant voluntarily left his employment without good cause by provoking his discharge (Labor Law, § 593, subd. 1). The plaintiff was discharged after prior *773Warning for violation of what the board termed “ a reasonable rule ”. When the claimant refused to meet a condition of his work, he became separated from his employment by his own volition and it was within the fact-finding power of the board to determine that the separation was voluntary (Matter of Karman [Lubin], 2 A D 2d 626). What constitutes good cause within subdivision 1 of section 593 of the Labor Law regarding disqualification for unemployment compensation in cases of voluntary separation is also a question of fact (Matter of Sperling [Catherwood], 20 A D 2d 584) and the resolution of the factual issues is within the power of the board if supported by substantial evidence (Matter of Weinberger [Catherwood], 22 A D 2d 995). On the present record we may not disturb the board’s determination (Labor Law, § 623; Matter of Griffin [Catherwood], 23 A D 2d 902). Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Taylor, JJ., concur.